McCann, S.
By the last will and testament of Sarah Irene Field, a bequest was made to the Women’s Christian Temperance Union of the State of New York. In a proceeding for the assessment of the transfer tax, “the county treasurer of Chemung county held such bequest taxable, and a pro forma order was made by the surrogate, assessing the tax accordingly. An appeal has been taken from this order, ■and the only question presented is whether or not the Women’s Christian Temperance Union of the State of New York is an “ educational ” corporation, under the provisions of the .Transfer Tax Law exempting property bequeathed to an educational corporation.
It has been held that the status of a corporation must be determined by the statute under which it is incorporated and not by the nature of the acts it assumes to do thereunder. Matter of White, 118 App. Div. 869.
The articles of incorporation of this association define its purposes in the following language: “ The objects of such society or association shall be to promote throughout the State the cause of total abstinence from all intoxicating liquors as a beverage and the suppression of the liquor traffic by such means as shall from time to time be deemed wise and expedient.”
The objects of the association are clearly set forth. The .means by which such objects are accomplished are not so clearly set forth, but the certificate says “ by such means as shall from time to time be deemed wise and expedient.”
The evidence in this case shows that this association is engaged in carrying out its objects in a variety of ways. *103Much of it is accomplished, as has been stated, along evangelistic lines and among all classes of people, including colored people, Indians and foreigners. The work is also carried on along strictly temperance lines, among classes of people who have fallen into the habitual use of intoxicating liquors. Another department works among those who have not yet become addicted, but whose business is such as to subject them to opportunities which might lead them into the liquor drinking habit. All of the foregoing methods may well be called educational in their nature, but, further than this, the association carries on a distinctly educational work in the schools of the State. The use and effect of intoxicants is taught in the class rooms, from authorized text-books, and the instruction as to the evil effects of alcohol is one of the required provisions of the school law of this State. It cannot, therefore, be questioned that this work is educational not only in a broad sense, but in a specific sense as well. The word “ educational,” as used in the statue, can be applied to education whether directed to the mental, moral or physicial powers and faculties. This association seems to have directed its work along all of these lines.
Matter of Mergentime, 129 App. Div. 368, and Matter of Moses, 138 id. 525, have been cited as authorities to sustain the proposition that the appellant is an educational corporation, and I think that the arguments presented in each of the cases cited are applicable to the case now under discussion.
The order assessing the transfer tax in this estate should be modified by exempting from taxation the legacy passing to the Women’s Christian Temperance Union of the State of New York.
Decreed accordingly.